 



EXHIBIT 10.108
May 11, 2007
Mr. Michael Griffith
1550 Baneberry Lane
Golden CO 80401
Dear Mike,
This letter confirms conversations that you and I have had regarding your 2007
incentive package and, upon to its approval by the Compensation Committee of
StarTek’s Board of Directors, will serve as an addendum to your offer letter of
September 8, 2004 (your “Offer Letter”).

  •   Your current base salary is $185,000, effective March 1, 2007.

  •   The “StarTek USA Inc. Commission Sales Plan at the level of 1%” as stated
in your Offer Letter no longer applies.

  •   To be more in line with other senior executives of the Company your 2007
cash incentives will be based on a combination of three factors rather than
commission plan only.

  •   You are eligible to receive an amount equal to 25% of your base salary
less withholdings and applicable taxes (the “CBT Bonus” part of your 2007 cash
incentives) if the Company achieves 100% of its 2007 Corporate Business Targets
for operating income and revenue growth as described in the 2007 StarTek
Incentive Bonus Plan (the “2007 IB Plan”). Payment of the CBT Bonus will be made
under the “Company Business Targets” portion of the 2007 IB Plan, which means
that no CBT Bonus will be earned or paid unless the Company achieves minimum
thresholds for both operating income and revenue growth. If those thresholds are
achieved, then depending on the actual operating income and revenue growth, your
payout will be between 50% and 150% of CBT Bonus, per the second chart of
Appendix A of the 2007 IB Plan.

  •   You are eligible to receive an amount equal to 30% of your base salary
less withholdings and applicable taxes for reaching your 2007 bookings target
set forth in Attachment 1 of new business (e.g., new line of business with an
existing client or new business with a new client), payable at the same time as
the CBT Bonus. Your 2007 bookings are measured by the 12 month booking value of
those contracts for new business that are signed during 2007 for which you are
responsible. At the time of contract signing for any new business, the CEO will
determine the 12 month booking value of the contract and then at year-end allow
for a true-up if required.

 

 



--------------------------------------------------------------------------------



 



  •   You will participate in StarTek’s 2007 Sales Commission Plan (the “2007
Plan”), pursuant to which you will be eligible to commissions using the table
set forth in Attachment 1 as the “Target Incentive Eligibility per Position”
mentioned in the 2007 Plan. Note that your applicable target incentive
percentage (the “TIP” mentioned in the 2007 Plan) depends on a third factor as
well, namely whether the contract (the “PCon” mentioned in the 2007 Plan) is (or
was) one for new business or not.

Mike, all other terms and conditions of your letter are still in effect.
I look forward to working with you to grow our business in 2007. Please confirm
your agreement to the foregoing by signing and returning a copy of this letter
to me.
Sincerely,
/s/ A. L. Jones
 
A. Laurence Jones
Chief Executive Officer  
Agreed.
/s/ Michael Griffith
 
Michael Griffith

 

 